Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 10/5/20, is a CON of 16723630, filed on 12/20/19. 16723630 is a DIV of 15866924, filed on 1/10/18. 15866924 claims priority to prov. appl. 62444474, filed on 1/10/17.

Status of Claims and Response to Restriction Requirement
Claims 33-41 are pending as of the response filed on 1/24/22. Claims 1-32 have been canceled. 
Applicant’s election without traverse of invention I, claims 33-37 and 41 in the reply filed on 1/24/22 is acknowledged. The restriction is made final. 
Claims 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/22.
Claims 33-37 and 41 were examined and are rejected.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34 and 37 depend on claim 1, however, claim 1 has been canceled. 
Claims 35 & 36 depend from claim 2, however, claim 2 has been canceled. 
Claim 41 depends from claim 7, however, claim 7 has been canceled. 
To provide compact prosecution, claims 34-37 and 41 were examined as depending from claim 33. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et. al., JOC, vol. 81, pp. 3464-3469, publ. 4/7/2016 (cited in an IDS).
The claims are drawn to a compound of formula I, wherein R1 = R2 = methyl; R3= C(O)OR6; R6=ethyl; and R4=hydrogen. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Yang as such anticipates the claims. 

Claim(s) 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eskola, Suomen Keistilehti B, vol. 34, pp. 162-164, publ. 1961. The full publication of Eskola is not available, therefore, an abstract from CAS is referred to.
Eskola discloses a compound of formula I, wherein R1 = R2 = methyl; R3= OH; and R4=OH (see below). Eskola therefore anticipates the claims. 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

Claim(s) 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azzaro et. al., JOC, vol. 47, pp. 4981-4984, publ. 1982 (cited in an IDS).
The claims are drawn to a compound of formula I wherein R1 = R2 = methyl; R3= CN; and R4=hydrogen. 
Azzaro discloses the synthesis of the following compound (p. 4981, Scheme I; p. 4983, Table II, compound 2c): 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. Azzaro as such anticipates the claims.

Claim(s) 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aurora Fine Chemicals library, Abstract published in CAS Reg. on 10/29/2013.
Aurora Fine Chemicals discloses the following compound in its library (see below):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
. The compound is included within formula I defined as follows: R1 = R2 = methyl; R3= hydrogen; and R4=chloro. Aurora Fine Chemical anticipates the claims. 

Claim(s) 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aurora Fine Chemicals library, Abstract published in CAS Reg. on 10/31/2013.
Aurora Fine Chemicals discloses the following compound in its library (see below):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. The compound is included within formula I defined as follows: R1 = R2 = methyl; R3= methoxy; and R4=methyl. Aurora Fine Chemical anticipates the claims.

Claim(s) 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aurora Fine Chemicals library, Abstract published in CAS Reg. on 11/13/2013.
Aurora Fine Chemicals discloses the following compound in its library (see below):

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
. The compound is included within formula I defined as follows: R1 = R2 = methyl; R3= hydrogen; and R4=fluoro. Aurora Fine Chemical anticipates the claims.

Claim(s) 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aurora Fine Chemicals library, Abstract published in CAS Reg. on 12/10/2013.
Aurora Fine Chemicals discloses the following compound in its library (see below):

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
. The compound is included within formula I defined as follows: R1 = R2 = methyl; R3= hydrogen; and R4=fluoro. Aurora Fine Chemical anticipates the claims.


Claim(s) 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aurora Fine Chemicals library, Abstract published in CAS Reg. on 12/15/2013.
Aurora Fine Chemicals discloses the following compound in its library (see below):

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
. The compound is included within formula I defined as follows: R1 = R2 = methyl; R3= hydrogen; and R4=methyl. Aurora Fine Chemical anticipates the claims.


Claim(s) 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aurora Fine Chemicals library, Abstract published in CAS Reg. on 10/29/2013.
Aurora Fine Chemicals discloses the following compound in its library (see below):

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
 The compound is included within formula I defined as follows: R1 = R2 = methyl; R3= hydrogen; and R4=chloro. Aurora Fine Chemical anticipates the claims. 


Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eskola, Suomen Kemistihehti B, vol. 34, pp. 162-164, publ. 1961. This publication is currently unavailable; for convenience, an English language abstract is referred to. 
Eskola discloses the following compound (see below):

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
. The compound is included within formula I defined as follows: R1 = H; R2 = phenyl; R3= OH; and R4=OH. Eskola anticipates the claims. 




Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlov et. al., Zhurnal Organicheskoi Khimii, 13(10), pp. 2142-2145, publ. 1977. This publication is currently unavailable; for convenience, an English language abstract is referred to. 
Orlov discloses the following compound (see below):

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
. The compound is included within formula I defined as follows: R1 = H; R2 = phenyl; R3= -NR7R8; R7 = R8 = methyl; and R4=H. Orlov also discloses: 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
; wherein R1=H, R2=phenyl, R3=nitro, and R4=H. Orlov anticipates the claim. 


Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain et. al., Heterocycles, 20(12), pp. 2369-2378, publ. 1983. This publication is currently unavailable; for convenience, an English language abstract is referred to. 

    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale

The compounds are included within formula I defined as follows: R1 = H; R2 = phenyl (unsubstituted, and one compound wherein phenyl is substituted with methoxy); R3= methoxy; and R4=OH. Jain anticipates the claims. 



Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et. al., Science International, 8(1), pp. 21-24, publ. 1996. This publication is currently unavailable; for convenience, an English language abstract is referred to. 
Rahman discloses the following compound (see below):

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
 (R1=H; R2=phenyl substituted with OH; R3=H; R4=Cl); 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
(R1=H; R2=phenyl substituted with OH; R3= -NR7R8; R7 = R8 = methyl; R4=H). Jain anticipates the claims. 


Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalif et. al., ACS Combin. Sci., 13, pp. 351-356, publ. 2011 (cited in an IDS).
Khalif discloses the following compounds (p. 354, Fig. 4): 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
(R1=H; R2=3,4-dimethoxyphenyl; R3=CO2H; R4=Cl);


    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
(R1=H; R2=4-fluorophenyl; R3=CO2H; R4=chloro); 

p. 352, Fig. 2-3; 

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
(final product has R1=H; R2=4-chlorophenyl; R3=-S-CH3; R4=H); 

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
(final product has R1=H; R2=4-chlorophenyl; R3=H; R4=Cl); and 


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
( final product has R1=H; R2=4-chlorophenyl; R3=CN; R4=H). Khalif therefore anticipates the claims. 





Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MLSMR library, publ. in CAS on 5/12/2010.
MLSMR library discloses the following compound (see below): 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
; wherein R1=H; R2=4-chlorophenyl; R3=H; and R4=Cl. MLSMR anticipates the claims. 

Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MLSMR library, publ. in CAS on 5/12/2010.

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
; wherein R1=H; R2=4-chlorophenyl; R3=CO2H; and R4=H. MSLMR anticipates the claims. 

Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MLSMR library, publ. in CAS on 5/12/2010.
MLSMR library discloses the following compound (see below):

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
; wherein R1=H; R2=methoxyphenyl; R3=methoxy; and R4=methoxy. MLSMR anticipates the claims. 


Claim(s) 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MLSMR library, publ. in CAS on 5/12/2010.
MLSMR library discloses the following compound (see below):

    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
; wherein R1=H; R2=4-fluorophenyl; R3=-S-CH3; and R4=H. MLSMR anticipates the claim. 


Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schein et. al., US 8003692 B2 (patented 8/23/2011).
Schein discloses the following compounds (Fig. 27 & 28): 


    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
wherein R1=H; R2 = 2-furyl; R3=H; and R4=methoxy; and 

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
; wherein R1=H; R2=4-fluorophenyl; R3=H; and R4=methoxy. Schein anticipates the claims. 

Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sridharan et. al., J. Heterocyc. Chem, vol. 42, pp. 1321-1330, publ. 2005.
Sridharan discloses 5-(2-furyl)-3-phenyl-2-cyclohexen-1-one (p. 1324, see synthesis of 1i): 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
; wherein R1=H, R2=2-furyl; R3=H, and R4=H. Sridharan anticipates the claims.

Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et. al., Chem. Sci., 6, pp. 4674-4680, publ. 2015.
Zhang discloses the following compounds (p. 4679, Table 3): 


    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
; wherein R1=H, R2=2-furyl, H3=H, and R4=OH; and 

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
; wherein R1=H, R2=1-naphthyl, R3=H, and R4=H. Zhang anticipates the claims. 

Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gezegen et. al., Helvetica Chim. Acta, 98, pp. 253-259, publ. 2015.
Gezegen discloses the following compound (p. 255, Table 2, 1e; p. 258, see 1e): 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale

    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale

	
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
; wherein R1=H, R2=2-thienyl, R3=methoxy, and R4=H. Gezegen anticipates the claims. 

Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et. al., Green Chem., 18(24), pp. 6462-6467, publ. 2016.
Liang discloses the following compound (p. 6464, Scheme 3, see entry 9): 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
; wherein R1=H, R2=phenyl, R3=H, and R4=H; and 

    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
; wherein R1=H, R2=2-thienyl, R3=H, and R4=H. Liang anticipates the claims. 



Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-37 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 14-18, and 20 of U.S. Patent No. 10556853 B2. The instant claims are drawn to a compound of formula (I): 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
. The claims of US ‘853 are drawn to a method for reducing the severity of convulsant activity comprising administering to a subject a therapeutically effective amount of a compound of 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
. The compounds of the instant claims, wherein R1 =R2 = CH3 are included within formula (I) of the method claimed in US ‘853. The compounds recited by instant claim 36, and the compound of instant claim 41 are all included 

Information Disclosure Statements
The IDS submitted on 3/25/21 & 8/17/21 have been considered. 

Conclusion
Claims 33-37 and 41 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627